            Case 1:17-cv-09552-GWG Document 48 Filed 04/18/19 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
SECURITIES AND EXCHANGE                                        :
COMMISSION,
                                                               :   OPINION AND ORDER
                           Plaintiff,
                                                               :   17 Civ. 9552 (GWG)
         -v.-
                                                               :
ZACHARY S. BERKEY,
                                                               :

                           Defendant.                          :
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, United States Magistrate Judge

        Following the entry of a judgment on consent in favor of plaintiff Securities and

Exchange Commission (“SEC”) against defendant Zachary S. Berkey, the SEC now moves for

disgorgement, prejudgment interest, and civil monetary penalties.1 For the following reasons,

the SEC’s motion is granted as set forth below.

I. BACKGROUND

        A. Procedural History

        The SEC filed a complaint on December 6, 2017, against Berkey and Daniel T. Fischer,

alleging that while acting as registered representatives at Four Points Capital Partners LLC

(“Four Points”), Berkey and Fischer violated Section 17(a) of the Securities Act of 1933, 15



        1
         See Notice of Motion, filed Jan. 18, 2019 (Docket # 42); Memorandum of Law in
Support of Plaintiff’s Motion for Disgorgement, Prejudgment Interest and a Civil Money Penalty
Against Defendant Zachary S. Berkey, filed Jan. 18, 2019 (Docket # 43) (“Pl. Mem.”);
Declaration of David Stoeling, filed Jan. 18, 2019 (Docket # 44) (“Stoeling Decl.”); Affidavit of
Defendant Zachary S. Berkey, filed Mar. 1, 2019 (Docket # 45) (“Berkey Aff.”); Memorandum
of Law in Opposition to Plaintiff’s Motion for Disgorgement, Penalties and Other Relief, filed
Mar. 1, 2019 (Docket # 46) (“Def. Mem.”); Reply Memorandum of Law in Support of Plaintiff’s
Motion for Disgorgement, Prejudgment Interest, and a Civil Money Penalty Against Defendant
Zachary S. Berkey, filed Mar. 29, 2019 (Docket # 47) (“Pl. Reply”).
         Case 1:17-cv-09552-GWG Document 48 Filed 04/18/19 Page 2 of 9



U.S.C. § 77q(a), Section 10(b) of the Securities Exchange Act of 1934, 15 U.S.C. § 78j(b), and

17 C.F.R. § 240.10b-5. Complaint, filed Dec. 6, 2017 (Docket # 1) (“Compl.”), ¶¶ 1-4.

Following discovery, on September 27, 2018, Berkey and the SEC filed a proposed consent

judgment resolving Berkey’s liability. See Judgment as to Defendant Zachary S. Berkey, filed

Sept. 27, 2018 (Docket # 31). The court adopted and entered the proposed judgment on October

10, 2018. See Judgment as to Defendant Zachary S. Berkey, filed Oct. 10, 2018 (Docket # 35)

(“Consent Judgment”). The Consent Judgment permanently enjoined Berkey from engaging in

future violations of the antifraud provisions of the federal securities laws, and ordered that

Berkey “pay disgorgement of ill-gotten gains, prejudgment interest thereon, and a civil penalty,”

with the amount of disgorgement and civil penalty to be determined by the court upon the SEC’s

motion. Id. at 1, 3.

       On November 4, 2018, the parties consented, pursuant to 28 U.S.C. § 636(c) and Federal

Rule of Civil Procedure 73, to have the remainder of the case decided by a United States

Magistrate Judge. Notice, Consent, and Reference of a Civil Action to a Magistrate Judge, filed

Nov. 5, 2018 (Docket # 39). This motion followed.

       B. Factual Background

       Per the Consent Judgment, “the allegations of the Complaint shall be accepted as and

deemed true by the Court,” and Berkey is “precluded from arguing that he did not violate the

federal securities laws as alleged in the Complaint.” Consent Judgment at 3.

       As alleged in the Complaint, from 2013 through 2014, Berkey was a registered

representative of a broker-dealer and was required to have a reasonable basis that his

recommendations for trades were suitable for at least some customers. Compl. ¶¶ 1, 12. Despite

this duty, Berkey recommended a high cost “in-and-out” trading strategy for six customers

                                                  2
         Case 1:17-cv-09552-GWG Document 48 Filed 04/18/19 Page 3 of 9



without having a reasonable basis for the belief that this strategy was suitable for any customers.

Compl. ¶¶ 12-24. Berkey also had a duty to make customer-specific determinations — that is, to

determine that his recommendations were suitable for customers in light of those customers’

financial needs, investment objectives, risk tolerances, and circumstances. Id. ¶ 25. Despite this

duty, Berkey recommended a high-cost, in-and-out trading strategy to three customers, which he

knew was not suitable for these customers because they all had conservative to moderate

investment objectives and risk tolerances. Id. ¶¶ 25-28. Berkey also concealed material

information from his customers and made material misrepresentations to them. Id. ¶ 29. In

particular, in advising customers to engage in a high-cost, in-and-out trading strategy, Berkey

implicitly represented that he had a reasonable basis for recommending such a strategy. Id. ¶ 30.

In addition, Berkey failed to tell his customers that the transaction costs associated with the

recommended strategy would almost certainly exceed any potential gains. Id. ¶¶ 31-32. Berkey

also “churned” the accounts of three customers by “engaging in excessive trading in disregard of

[the] customers’ trading objectives and risk tolerance for the purpose of generating

commissions.” Id. ¶ 33. These customers had low or moderate risk tolerances, were

unsophisticated, and lacked the financial acumen necessary to independently evaluate Berkey’s

recommendations. Id. ¶¶ 35, 37. Berkey exercised de facto control over these customer

accounts, and made all investment decisions. Id. ¶ 35. As a result of these violations, Berkey

received approximately $106,000 in commissions. Id. ¶ 3. He customers experienced losses of

$421,479. Id., Exhibit A. Because of the unnecessary costs Berkey imposed on his customers,

his accounts would have had to have increased in value an average of 58.19% yearly before the

customer would have made any profit. Id. ¶ 22.



                                                  3
         Case 1:17-cv-09552-GWG Document 48 Filed 04/18/19 Page 4 of 9



II. DISCUSSION

       The SEC now seeks the following types of relief against Berkey: 1) disgorgement; 2)

prejudgment interest; and 3) civil monetary penalties. Berkey makes two arguments in

opposition: 1) that this Court should decline to order disgorgement in light of the Supreme

Court’s opinion in Kokesh v. SEC, 137 S. Ct. 1635 (2017); and 2) that Berkey’s financial

situation is such that he will be unable to pay a substantial penalty and that the Court should

account for this fact in determining the amount of civil penalties to be imposed.

       We address each of the SEC’s requests for relief in turn.

       A. Disgorgement

       “Once the district court has found federal securities law violations, it has broad equitable

power to fashion appropriate remedies, including ordering that culpable defendants disgorge

their profits.” S.E.C. v. First Jersey Sec., Inc., 101 F.3d 1450, 1474 (2d Cir. 1996) (internal

citations omitted); accord United States Sec. & Exch. Comm’n v. Bronson, 756 F. App’x 38, 40

(2d Cir. 2018) (amended summary order); Sec. & Exch. Comm’n v. Frohling, 851 F.3d 132,

138-39 (2d Cir. 2016); S.E.C. v. Tourre, 4 F. Supp. 3d 579, 588 (S.D.N.Y. 2014); Sec. & Exch.

Comm’n v. Hasho, 784 F. Supp. 1059, 1111 (S.D.N.Y. 1992). “‘The primary purpose of

disgorgement as a remedy for violation of the securities laws is to deprive violators of their

ill-gotten gains, thereby effectuating the deterrence objectives of those laws.’” Frohling, 851

F.3d at 139 (quoting First Jersey, 101 F.3d at 1474).

       The Consent Judgment in this case specifically provides that “Defendant shall pay

disgorgement of ill-gotten gains.” Consent Judgment at 3. The SEC seeks disgorgement of

$106,000, the amount that Berkey earned in commissions through his illegal conduct. Pl. Mem.

at 15 (citing Compl. ¶ 3). Berkey has not challenged this amount. He argues only that

                                                 4
         Case 1:17-cv-09552-GWG Document 48 Filed 04/18/19 Page 5 of 9



disgorgement should not be ordered in light of the Supreme Court’s decision in Kokesh. See

Def. Mem. at 1-3.

       Putting aside the fact that Berkey already agreed to disgorgement (and did so after

Kokesh was decided), his argument has no merit. In Kokesh v. S.E.C., 137 S. Ct. 1635 (2017),

the Supreme Court considered whether a statute requiring that “an action, suit or proceeding for

the enforcement of any civil fine, penalty, or forfeiture” be brought within five years, see 28

U.S.C. § 2462, applied to an SEC enforcement suit seeking disgorgement. Kokesh concluded

that disgorgement amounted to a “penalty” within the meaning of the statute and thus that a suit

seeking disgorgement should have been brought within the five year limitations period. 137 S.

Ct. at 1639.

       Berkey provides no argument as to why Kokesh should prevent the Court from ordering

disgorgement other than to say that “based on Kokesh, disgorgement should not be ordered.” Pl.

Mem. at 3. But Kokesh itself explicitly stated that “[n]othing in this opinion should be

interpreted as an opinion on whether courts possess authority to order disgorgement in SEC

enforcement proceedings or on whether courts have properly applied disgorgement principles in

this context.” 137 S. Ct. at 1642 n.3. Moreover, since Kokesh, the Second Circuit has upheld

disgorgement awards, see Bronson, 756 F. App’x at 40; U.S. Sec. & Exch. Comm’n v. Metter,

706 F. App’x 699, 702 (2d Cir. 2017), and numerous district courts in this circuit have imposed

disgorgement as a penalty, see, e.g., SEC v. Ahmed, 343 F. Supp. 3d 16, 26-27 (D. Conn. 2018)

(noting that “nothing in Kokesh disturbed Second Circuit precedent that disgorgement is a

proper equitable remedy” and collecting cases upholding disgorgement post-Kokesh); Sec. &

Exch. Comm’n v. Cope, 2018 WL 3628899, at *4-5, *10 (S.D.N.Y. July 30, 2018).

       Accordingly, the Court orders that Berkey disgorge $106,000, given that this was the

                                                 5
         Case 1:17-cv-09552-GWG Document 48 Filed 04/18/19 Page 6 of 9



amount in commissions that Berkey earned through his illegal conduct. See Hasho, 784 F. Supp.

at 1112 (“Due to the pervasive nature of the fraud in this case, the proper measure of

disgorgement is the amount of commissions earned by each defendant in each of the customer

witnesses’ accounts.”).

       B. Prejudgment Interest

       In securities cases, “[p]rejudgment interest may be awarded on sums ordered disgorged

in order to fully compensate the wronged party for actual damages suffered.” Frohling, 851 F.3d

at 139. Berkey agreed in the Consent Judgment that the SEC was entitled to an award of

prejudgment interest. Consent Judgment at 3. The Consent Judgment provides that

“Prejudgment interest shall be calculated from December 31, 2014, based on the rate of interest

used by the Internal Revenue Service for the underpayment of federal income tax as set forth in

26 U.S.C. § 662l(a)(2).” Id. Accordingly, the SEC shall be awarded prejudgment interest in

accordance with the Consent Judgment.

       C. Civil Monetary Penalties

       “Civil monetary penalties are authorized by the Securities Act and the Exchange Act for

both deterrent and punitive purposes.” Frohling, 851 F.3d at 139 (citing SEC v. Razmilovic, 738

F.3d 14, 38-39 (2d Cir. 2013)). If a violation “involved fraud, deceit, manipulation, or deliberate

or reckless disregard of a regulatory requirement,” and “directly or indirectly resulted in

substantial losses or created a significant risk of substantial losses to other persons,” a court may

impose what are termed “Tier III” penalties, or fines of up to the higher of (1) $160,000 for each

violation by a natural person, or (2) the defendant’s “gross amount of pecuniary gain.” 15

U.S.C. 78u(d)(3)(B)(iii) (as adjusted by 17 C.F.R. § 201.1001(a)). “Beyond setting maximum

penalties, the statutes leave the actual amount of the penalty . . . up to the discretion of the

                                                   6
         Case 1:17-cv-09552-GWG Document 48 Filed 04/18/19 Page 7 of 9



district court.” S.E.C. v. Amerindo Inv. Advisors Inc., 2014 WL 2112032, at *12 (S.D.N.Y.

May 6, 2014), aff’d, 639 F. App’x 752 (2d Cir. 2016) (citing Razmilovic, 738 F.3d at 38) (some

internal citations omitted).

        In exercising this discretion, courts weigh (1) the egregiousness of the
        defendant’s conduct; (2) the degree of the defendant’s scienter; (3) whether the
        defendant’s conduct created substantial losses or the risk of substantial losses to
        other persons; (4) whether the defendant’s conduct was isolated or recurrent; and
        (5) whether the penalty should be reduced due to the defendant’s demonstrated
        current and future financial condition.

Id. (citing Tourre, 2014 WL 969442, at *11); accord S.E.C. v. Haligiannis, 470 F. Supp. 2d 373,

386 (S.D.N.Y. 2007); see also Sec. & Exch. Comm’n v. Rajaratnam, 918 F.3d 36, 45 (2d Cir.

2019) (noting that “[w]hile the Haligiannis factors have been considered in several cases . . . they

have not been deemed an exhaustive list by this Court and are not to be taken as talismanic”)

(internal citations omitted).

        Berkey does not contest that his actions, as alleged in the complaint, warrant Tier III

penalties or that the first four factors favor a significant fine. Indeed, the allegations in the

complaint — which the Consent Judgment requires that we deem to be true, see Consent

Judgment at 3 — show that Berkey knowingly and recurrently engaged in deceitful activities

that resulted in substantial losses to several customers, see Compl. ¶¶ 1-3, 12-40. Accordingly, a

significant penalty is necessary to punish Berkey and to deter Berkey and others from engaging

in similar actions in the future. Many securities enforcement cases have awarded a penalty equal

to the amount gained by the defendant. See, e.g., Sec. & Exch. Comm’n v. Spark Trading Grp.,

LLC, 2018 WL 6727349, at *3 (E.D.N.Y. Dec. 21, 2018); Sec. & Exch. Comm’n v. Aly, 2018

WL 4853031, at *5 (S.D.N.Y. Oct. 5, 2018). As one case put it, a fine based on the amount the

defendant illegally obtained may “reflect[] the egregiousness of [his] conduct and the losses he


                                                   7
         Case 1:17-cv-09552-GWG Document 48 Filed 04/18/19 Page 8 of 9



caused.” Sec. & Exch. Comm’n v. Penn, 2018 WL 4378444, at *6 (S.D.N.Y. Sept. 14, 2018).

       Such reasoning would point to a fine of $106,000. Berkey, however, has proferred

documents showing that he has a net worth of negative $76,335.33, see United States Security

and Exchange Commission Statement of Financial Condition (annexed as Ex. 7 to Berkey Aff.)

(“Statement of Financial Condition”), at 2, and a negative monthly cash flow, with two children

to support, see id. at 5-6, 8; Berkey Aff. ¶ 12. He works on a commission basis in sales, Berkey

Aff. ¶ 11, and shows an adjusted gross income of $70,303 on his 2017 tax return, see 2017

Income Tax Return (annexed as Ex. 1 to Berkey Aff.), and wages of $93,238.79 on his 2018 W-

2, see 2018 W-2 and Earnings Summary (annexed as Ex. 2 to Berkey Aff.). His monthly

expenses are not extravagant and include a significant monthly child support payment. See

Statement of Financial Condition at 6. Berkey obviously has limited ability to pay a fine. On

the other hand, he has a long future potential earning career given his age (44). After

considering Berkey’s financial condition, as well as all the other factors that show egregious

conduct on his part (including his settling prior cases alleging churning for a total of $35,500,

see Stoeling Decl., Exhibit 1), we conclude that a fine in the amount of $71,000 is appropriate.

III. CONCLUSION

       For the foregoing reasons, plaintiff’s motion (Docket # 42) is granted. The Clerk is

directed to enter judgment in favor of plaintiff and against defendant Zachary S. Berkey in the

amount of $177,000 plus an amount representing prejudgment interest on $106,000 from

December 31, 2014, until the date judgment is entered, to be calculated by the Clerk at the rate

set forth in 26 U.S.C. § 6621(a)(2). If any part of the judgment remains unpaid following entry

of judgment, plaintiff will be entitled to post-judgment interest as set forth in 28 U.S.C. § 1961.



                                                  8
        Case 1:17-cv-09552-GWG Document 48 Filed 04/18/19 Page 9 of 9



      SO ORDERED.

Dated: April 18, 2019
       New York, New York




                                     9
